Exhibit 10.1

L-3 COMMUNICATIONS HOLDINGS, INC.

2012 CASH INCENTIVE PLAN

 

1. Purpose of the Plan

The purpose of the Plan is to enable the Company and its Subsidiaries to
attract, retain, motivate and reward executive officers and key employees by
providing them with the opportunity to earn competitive compensation directly
linked to the Company’s performance or otherwise.

 

2. Definitions

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

(a) “Affiliate” shall mean, with respect to any entity, any entity directly or
indirectly controlling, controlled by, or under common control with, such
entity.

(b) “Board” shall mean the Board of Directors of the Company.

(c) “Cause” shall mean the Participant’s (1) intentional failure to perform
reasonably assigned duties, (2) dishonesty or willful misconduct in the
performance of duties, (3) engaging in a transaction in connection with the
performance of duties to the Company or its Subsidiaries which transaction is
adverse to the interests of the Company and is engaged in for personal profit or
(4) willful violation of any law, rule or regulation in connection with the
performance of duties (other than traffic violations or similar offenses).

(d) “Change in Control” shall have the meaning assigned to such term under the
Company’s Equity Plan.

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor thereto, and the regulations and guidance promulgated thereunder.

(f) “Committee” shall mean the Compensation Committee of the Board (or a
subcommittee thereof), or such other committee of the Board consisting solely of
at least two individuals who are intended to qualify as “outside directors”
within the meaning of Section 162(m) of the Code, to which the Board has
delegated power to act under or pursuant to the provisions of the Plan.

(g) “Company” shall mean L-3 Communications Holdings, Inc., a Delaware
corporation.

(h) “Covered Employee” shall have the meaning set forth in Section 162(m) of the
Code.

(i) “Disability” or “Disabled” shall mean, unless otherwise agreed by the
Company (or any of its Subsidiaries) in a written agreement or employment letter
with such Participant, that the Participant, as a result of incapacity due to
physical or mental illness, becomes eligible



--------------------------------------------------------------------------------

for benefits under the long-term disability plan or policy of the Company or a
Subsidiary in which the Participant is eligible to participate. The Disability
determination shall be in the sole discretion of the Committee.

(j) “Equity Plan” shall mean the Company’s Amended and Restated 2008 Long Term
Performance Plan, as amended, or any successor plan thereto.

(k) “First Quarter” shall mean the period of calendar days during a given
Performance Period that is equal to the lesser of (i) 25% of the full number of
calendar days falling within such Performance Period or (ii) 90 days.

(l) “Participant” shall mean each officer of the Company and other key employee
of the Company or any of its Subsidiaries whom the Committee designates as a
participant under the Plan.

(m) “Performance Period” shall mean each fiscal year of the Company or such
shorter or longer period, as determined by the Committee.

(n) “Plan” shall mean this L-3 Communications Holdings, Inc. 2012 Cash Incentive
Plan, as set forth herein and as may be amended and in effect from time to time.

(o) “Retirement” shall mean that the Participant (1) terminates employment with
the Company and its Subsidiaries other than for Cause (and is not subject to
termination for Cause at the time of such termination), (2) is available for
consultation with the Company or its Subsidiaries at the reasonable request of
the Company or its Subsidiaries and (3) terminates employment on or after
attaining age 65 and completing at least five years of service in the aggregate
with the Company and its Subsidiaries (which service must be continuous through
the date of termination except for a single break in service that does not
exceed one year in length).

(p) “Section 409A” shall mean Section 409A of the Code and any rules,
regulations and other official guidance promulgated thereunder.

(q) “Service Recipient” shall mean the Company, any of its Subsidiaries, or any
of its Affiliates that satisfies the definition of “service recipient” within
the meaning of Treasury Regulation Section 1.409A-1 (or any successor
regulation), with respect to which the person is a “service provider” (within
the meaning of Treasury Regulation Section 1.409A-1(or any successor
regulation).

(r) “Share” shall mean a share of common stock of the Company.

(s) “Subsidiary” shall mean, as to any person, any corporation, association,
partnership, joint venture or other business entity of which 50% or more of the
voting stock or other equity interests (in the case of entities other than
corporations) is owned or controlled (directly or indirectly) by that entity, or
by one or more of the Subsidiaries of that entity, or by a combination thereof.

 

2



--------------------------------------------------------------------------------

3. Administration

(a) The Plan shall be administered and interpreted by the Committee; provided,
however, that the Board may, in its sole discretion, take any action delegated
to the Committee under this Plan as it may deem necessary; provided that the
Plan shall, to the extent reasonably possible, be administered and interpreted
by the Committee in a manner which would be expected to cause any award intended
to be qualified as performance-based compensation under Section 162(m) of the
Code to so qualify. The Committee shall establish the performance objective(s)
for any Performance Period in accordance with Section 4 and certify whether and
to what extent such performance objective(s) have been obtained. Any
determination made by the Committee under the Plan shall be final, conclusive
and binding on the Company, any of its Subsidiaries, any Participant and any
other person dealing with the Plan.

(b) The Committee may employ such legal counsel, consultants and agents
(including counsel or agents who are employees of the Company or any of its
Subsidiaries) as it may deem desirable for the administration of the Plan and
may rely upon any opinion received from any such counsel or consultant or agent
and any computation received from such consultant or agent. All expenses
incurred in the administration of the Plan, including, without limitation, for
the engagement of any counsel, consultant or agent, shall be paid by the
Company. No member or former member of the Board or the Committee shall be
liable for any act, omission, interpretation, construction or determination made
in connection with the Plan other than as a result of such individual’s willful
misconduct.

 

4. Incentive Compensation

(a) Performance Criteria. No later than the last day of the First Quarter of a
given Performance Period (or such other date as may be required or permitted
under Section 162(m) of the Code), the Committee shall establish the performance
objective or objectives that must be satisfied in order for a Participant to
receive incentive compensation for each such Performance Period. The Committee
may establish different performance objectives for each Performance Period, and
may provide for multiple, overlapping Performance Periods hereunder. Any
performance objective(s) established hereunder will be based upon the
achievement of one or more of the following criteria or any combination thereof,
as determined by the Committee: (i) consolidated income before or after taxes
(including income before interest, taxes, depreciation and amortization);
(ii) EBIT or EBITDA; (iii) operating income or operating margin; (iv) net
income; (v) net income or earnings per Share; (vi) book value per Share;
(vii) return on equity; (viii) expense management (including without limitation,
total general and administrative expense percentages); (ix) return on investment
or on invested capital; (x) improvements in capital structure;
(xi) profitability of an identifiable business unit or product; (xv) maintenance
or improvement of profit margins; (xii) stock price; (xiii) market share;
(xiv) revenue or sales (including, without limitation, net loans charged off and
average finance receivables); (xv) costs (including, without limitation, total
general and administrative expense percentage); (xvi) cash flow or net funds
provided; (xvii) working capital; (xviii) total debt (including, without
limitation, total debt as a multiple of EBIT or EBITDA), (xix) orders and
(xx) total stockholder return. The foregoing criteria may relate to the Company,
one or more of its Subsidiaries, one or more of their respective divisions or
business units, or any combination of the foregoing, and may be applied on an
absolute basis and/or be relative to one or more peer group companies or
indices, or any combination thereof, all as the Committee shall determine. The
Committee may provide, at the time when performance objectives are established
with respect to a Performance Period (or at such later date as may be permitted
under Section 162(m) of the Code), for the adjustment of such performance
objectives as it deems equitable in recognition of unusual or

 

3



--------------------------------------------------------------------------------

non-recurring events affecting the Company, changes in applicable tax laws or
accounting principles, or such other factors as the Committee may determine to
be appropriate, including, without limitation, the gain or loss on disposal of a
business segment. In the event of an equity restructuring, as defined in
Financial Accounting Standards Board Accounting Standards Codification 718-10
(formerly Statement of Financial Accounting Standards 123R), that affects the
Shares, the Committee shall adjust any and all previously established
Share-based performance objectives affected by such restructuring (including
without limitation any performance objectives based on stock price) so as to
preserve (without enlarging) such Participant’s incentive compensation
opportunity in respect thereof, with the manner of such adjustment to be
determined by the Committee in its sole discretion and in a manner consistent
with Section 162(m) of the Code, to the extent applicable.

(b) Incentive Compensation Targets; Discretionary Compensation.

(i) No later than the last day of the First Quarter of a given Performance
Period (or such other date as may be required or permitted under Section 162(m)
of the Code), the Committee shall establish target incentive compensation
amounts for each individual Participant, representing each such Participant’s
incentive compensation opportunity to the extent that the applicable performance
objectives for such Performance Period are achieved.

(ii) The Committee may, in its sole discretion, grant such discretionary
compensation, if any, to such Participants, if any, as the Committee may
determine, in respect of any given Performance Period, that is not subject to
the requirements of Section 4(a) and (c) of this Plan.

(c) Determination of Incentive Compensation Earned/Maximum Amount Payable. As
soon as practicable after the applicable Performance Period ends, the Committee
shall (x) determine (i) whether and to what extent any of the performance
objective(s) established for the relevant Performance Period under Section 4(a)
have been satisfied and certify to such determination, and (ii) the actual
amount of incentive compensation to which such Participant shall be entitled,
taking into consideration the extent to which the performance objective(s) have
been met and such other factors as the Committee may deem appropriate pursuant
to Section 4(d), and (y) cause such incentive compensation to be paid to such
Participant in accordance with Section 5. Any provision of this Plan
notwithstanding, in no event shall any Participant earn incentive compensation
under this Plan in respect of any fiscal year in excess of $10,000,000 (such
maximum incentive compensation amount to be proportionately adjusted for
Performance Periods that are shorter or longer than one year, with multiple
incentive opportunities considered in the aggregate in the case where multiple,
overlapping Performance Periods are established hereunder).

(d) Negative Discretion. Notwithstanding anything else contained in
Section 4(c), 4(e) or 4(h) to the contrary, the Committee shall have the right,
to the extent it so provides at the time when performance objectives are
established with respect to a Performance Period, (i) to reduce or eliminate the
amount otherwise payable to any Participant under Section 4(c) based on
individual performance or any other factors that the Committee, in its sole
discretion, shall deem appropriate and (ii) to establish rules or procedures
that have the effect of limiting the amount payable to each Participant to an
amount that is less than the maximum amount otherwise authorized under
Section 4(c).

 

4



--------------------------------------------------------------------------------

(e) Qualified Termination of Employment. Unless otherwise specified by the
Committee at the time when performance objectives are established with respect
to a Performance Period, if prior to the last day of any Performance Period for
which a Participant is eligible to receive incentive compensation hereunder, the
Participant’s employment is terminated: (1) by reason of death or Disability,
(2) by Retirement at least one year after the first day of the Performance
Period, or (3) by the Company without Cause (each, a “Qualified Termination”),
then subject to Section 4(d), such Participant shall receive an amount of
incentive compensation equal to the incentive compensation otherwise payable to
such Participant based upon actual Company performance for the applicable
Performance Period, multiplied by a fraction, the numerator of which is the
number of days (or, in the case of Performance Periods exceeding one year in
length, the number of completed months) that have elapsed during the Performance
Period prior to and including the date of the Qualified Termination, and the
denominator of which is the total number of days (or, in the case of Performance
Periods exceeding one year in length, the total number of months) in the
Performance Period.

(f) Other Termination of Employment. Unless otherwise determined by the
Committee in a manner consistent with Section 162(m) of the Code (to the extent
applicable) and except as may otherwise be provided in Section 4(e) above, no
incentive compensation shall be payable under this Plan in respect of any
Performance Period to any Participant whose employment terminates prior to the
last day of such Performance Period.

(g) Partial Performance Period. To the extent permitted under Section 162(m) of
the Code, if a Participant is hired or rehired by the Company (or any of its
Subsidiaries) after the beginning of a Performance Period for which incentive
compensation is payable hereunder, such Participant may, if determined by the
Committee, receive an amount of incentive compensation equal to the incentive
compensation otherwise payable to such Participant based upon actual Company
performance for the applicable Performance Period, multiplied by a fraction, the
numerator of which is the number of days (or, in the case of Performance Periods
exceeding one year in length, the number of completed months) of active
employment with the Company (or any of its Subsidiaries) during the Performance
Period and the denominator of which is the total number of days (or, in the case
of Performance Periods exceeding one year in length, the total number of months)
in the Performance Period or such other amount as the Committee may deem
appropriate.

(h) Change in Control. Unless otherwise specified by the Committee at the time
when performance objectives are established with respect to a Performance
Period, in the event of a Change in Control prior to the last day of any
Performance Period hereunder, then subject to Section 4(d), each Participant
eligible to receive incentive compensation thereunder shall receive an amount of
incentive compensation based upon achievement at the “target” level of the
applicable performance objectives (or, if otherwise determined in the sole
discretion of the Committee as constituted immediately prior to the Change in
Control, an amount of incentive compensation based upon such higher level of
Company performance actually achieved when considered in light of the reduced
Performance Period), multiplied by a fraction, the numerator of which is the
number of days (or, in the case of Performance Periods exceeding one year in

 

5



--------------------------------------------------------------------------------

length, the number of completed months) that have elapsed during the Performance
Period prior to and including the date of the Change in Control, and the
denominator of which is the total number of days (or, in the case of Performance
Periods exceeding one year in length, the total number of months) in the
Performance Period.

(i) Forfeiture/Clawback. The Committee may, in its sole discretion, specify that
the Participant’s rights, payments, and benefits with respect to any payment of
incentive compensation made hereunder shall be subject to reduction,
cancellation, forfeiture or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions of such incentive compensation. Such events may include, but shall
not be limited to, termination of employment for cause, termination of the
Participant’s provision of services to the Company or any of its Subsidiaries,
breach of noncompetition, confidentiality, or other restrictive covenants that
may apply to the Participant, or restatement of the Company’s financial
statements to reflect adverse results from those previously released financial
statements.

 

5. Payment

(a) In General. Except as otherwise provided hereunder, payment of any incentive
compensation amount determined under Section 4 shall be made to each Participant
as soon as practicable after the Committee certifies that one or more of the
applicable performance objectives have been attained or, in the case of any
incentive compensation payable under the provisions of Section 4(d) or 4(h),
after the Committee determines the amount of any such incentive compensation;
provided, however, that in any event all payments made hereunder shall be in
accordance with or exempt from the requirements of Section 409A.

(b) Form of Payment. All incentive compensation payable under this Plan shall be
payable in cash.

 

6. General Provisions

(a) Effectiveness of the Plan. The Plan shall become effective on the date on
which it is adopted by the Board (the “Effective Date”), subject to the approval
of the shareholders of the Company. Any payments with respect to incentive
compensation opportunities granted under the Plan prior to shareholder approval
of the Plan shall be contingent upon obtaining such shareholder approval. It is
anticipated that shareholders will vote to re-approve the Plan (after its
initial approval) no later than the day of the first meeting of shareholders of
the Company that occurs in 2017.

(b) Amendment and Termination. The Board or the Committee may at any time amend,
suspend, discontinue or terminate the Plan; provided, however, that no such
amendment, suspension, discontinuance or termination shall adversely affect the
rights of any Participant in respect of any Performance Period that has already
commenced, and no such action shall be effective without approval by the
shareholders of the Company to the extent necessary to continue to qualify the
amounts payable hereunder to Covered Employees as under Section 162(m) of the
Code, if such amounts are otherwise intended by the Committee to be so
qualified.

 

6



--------------------------------------------------------------------------------

(c) No Right to Continued Employment or Awards. Nothing in this Plan shall be
construed as conferring upon any Participant any right to continue in the
employment of the Company or any of its Subsidiaries. No Participant shall have
any claim to be granted any award, and there is no obligation for uniformity of
treatment of Participants or beneficiaries. The terms and conditions of awards
and the Committee’s determinations and interpretations with respect thereto need
not be the same with respect to each Participant (whether or not the
Participants are similarly situated).

(d) No Limitation on Corporate Actions. Nothing contained in the Plan shall be
construed to prevent the Company or any of its Subsidiaries from taking any
corporate action which is deemed by it to be appropriate or in its best
interest, whether or not such action would have an adverse effect on any awards
made under the Plan. No employee, beneficiary or other person shall have any
claim against the Company or any of its Subsidiaries as a result of any such
action.

(e) Nonalienation of Benefits. No Participant or beneficiary shall have the
power or right to transfer, anticipate, or otherwise encumber the Participant’s
interest under the Plan. The Company’s obligations under this Plan are not
assignable or transferable except to (i) a corporation which acquires all or
substantially all of the Company’s assets or (ii) any corporation into which the
Company may be merged or consolidated. The provisions of the Plan shall inure to
the benefit of each Participant and the Participant’s beneficiaries, heirs,
executors, administrators or successors in interest.

(f) Withholding. A Participant may be required to pay to the Company or any of
its Subsidiaries, and the Company or any of its Subsidiaries shall have the
right and is hereby authorized to withhold from any payment due under this Plan
or from any compensation or other payment otherwise owing to the Participant,
applicable withholding taxes with respect to any payment under this Plan, and to
take any such actions as may be deemed necessary in the opinion of the Company
to satisfy all obligations for the payment of such withholding taxes.

(g) Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.

(h) Governing Law. The Plan shall be governed by and construed in accordance
with the laws of the State of New York without regard to conflicts of laws.

(i) Headings. Headings are inserted in this Plan for convenience of reference
only and are to be ignored in a construction of the provisions of the Plan.

(k) Compliance with Section 409A. The Plan is intended to comply with or be
exempt from Section 409A and will be interpreted in a manner intended to comply
with Section 409A. Notwithstanding anything herein to the contrary, if at the
time of the Participant’s separation from service with any Service Recipient the
Participant is a “specified employee” as defined in Section 409A, and the
deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such separation from service is necessary in order to
prevent the imposition of any accelerated or additional tax under Section 409A,
then the

 

7



--------------------------------------------------------------------------------

Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Participant) until the date that is six
months and one day following the Participant’s separation from service with all
Service Recipients (or the earliest date as is permitted under Section 409A), if
such payment or benefit is payable upon a separation from service with any
Service Recipient. Each payment made under the Plan shall be designated as a
“separate payment” within the meaning of Section 409A.

 

8